Wachtler, J.
(concurring). The majority has done an
excellent job of attempting to determine what the Supreme Court has held in the past and may hold in the future with respect to automobile searches following an arrest. However, on the facts of this case, I do not believe that is necessary. In my view when the defendant called the officers’ attention to the locked piece of luggage and stated that it was not his, he made it clear that he had no expectation of privacy with respect to the luggage or its contents (see Rawlings v Kentucky, 448 US 98, 104-106). Because there is no showing that the defendant’s rights were implicated it is unnecessary for this court to determine whether the search would have been lawful under standards not yet pronounced by the United States Supreme Court.
Judges Jasen, Jones, Simons and Kaye concur with Chief Judge Cooke; Judge Wachtler concurs in result in a memorandum in which Judge Meyer concurs.
Order reversed, etc.